DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.
In the amendments filed on 11/01/2022, claims 1-9 are pending. Claim 1 is amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein said thixotropic agent prevents sag in said spray applied composition until said composition reaches glass transition” in lines 7-9, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is because the only recitation of “sag” in the specification of the instant application is where the specification recites that “the present invention provides a spray applied reinforced coating formed using a bisphenol F resin that is formulated and mixed in such a manner that it allows spray application in high build coating while also exhibiting low sag” [38], and the specification does not recite “glass transition” and does not recite that “sag” is prevented by “said thixotropic agent”. Also, the specification recites that “some exemplary benefits, selecting and controlling various concentrations and/or combinations of reinforcing materials may be used to control the curing process of the compound and therefore resultant coating properties” [33], and that “as another example, a thickness of an application of compound may be increased without a resulting slumping or rippling” [33]. These recitations do not support that “said thixotropic agent prevents sag in said spray applied composition until said composition reaches glass transition” and do not support “said thixotropic agent prevents sag in said spray applied composition”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at between 170 degrees Fahrenheit to 220 degrees Fahrenheit” in lines 3-4 and 12-13, which is indefinite because the terms “at”, “between”, and “to” make the lower and upper limits of the range unclear. Based on the specification of the instant application [47], for further examination of the claims, this limitation is interpreted as “at about 170 degrees Fahrenheit to 220 degrees Fahrenheit”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2017/0267893 A1) in view of Kramer et al. (US 2014/0309334 A1).
Regarding claims 1 and 7, the limitation “a spray applied reinforced composition formed by the steps comprising providing a base resin component at between 170 degrees Fahrenheit to 220 degrees Fahrenheit, comprising between 50% and 90% diglycidyl ether of bisphenol F resin by weight, and between 10% and 50% thixotropic agent by weight, wherein said thixotropic agent prevents sag in said spray applied composition until said composition reaches glass transition, blending a reinforcing material into said base resin component to form a reinforced resin component; providing a hardener component at between 170 degrees Fahrenheit to 220 degrees Fahrenheit, said hardener component maintained separately from said reinforced resin component, and mixing said reinforced resin component and hardener component to form a coating composition, wherein said reinforcing material is from 20% to 40% of the total composition by weight, wherein spray application of said coating composition to a substrate occurs immediately after mixing” is a product-by-process limitation. The product is a spray applied reinforced composition that is a coating composition comprising a mixture of said reinforced resin component and said hardener component, wherein said reinforcing material is from 20% to 40% of the total composition by weight, wherein the composition comprises a mixture of the diglycidyl ether of bisphenol F resin, the thixotropic agent, the reinforcing material, and the hardener component. Although the claim limits the % by weight of the diglycidyl ether of bisphenol F resin and the % by weight of the thixotropic agent in the base resin component, it does not limit their amounts in the composition. The claim limits a weight ratio of the diglycidyl ether of bisphenol F to the thixotropic agent in the composition to a lower limit of (50 * 1/infinity + 0 * infinity/infinity) / (50 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (90 * infinity/infinity + 0 * 1/infinity) / (10 * infinity/infinity + 100 * 1/infinity) = 90/10 = 9. Warren teaches a spray applied BPA free two-part, self-setting composition adapted for delivering the components of the composition at a temperature that promotes their spray application at a proper viscosity as well as inducing a self-setting reaction [0011, 0015], wherein one part of the two-part composition [0011, 0015] comprises a base resin that is a diglycidyl ether of bisphenol F resin [0021], wherein the other part of the two-part composition [011, 0015] comprises a hardener component [0027], wherein the base resin and the hardener component are fully blended separate and apart from one another [0032], wherein the two components are then maintained separated until ready for direct application to the surface [0032], wherein the base resin and hardener are heated before being mixed and before application [0034], wherein the heated resin and hardener are mixed immediately prior to spray application in the sprayer itself [0035], wherein the components are maintained at about 170 degrees Fahrenheit to 220 degrees Fahrenheit [0035], wherein the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], wherein the resin comprises between 2% and 6% thixotropic agent by weight [0025] or between 3% and 5% thixotropic agent by weight [0026], wherein the hardener comprises between 2% and 6% thixotropic agent by weight [0030] or between 2% and 3% thixotropic agent by weight [0031], wherein the spray applied coating exhibits low sag [0021], is a non-sag coating [0013], and maintains a viscosity characteristic that prevents sagging of the coating [0001], which reads on a spray applied composition formed by the steps comprising: providing a base resin component at between 170 degrees Fahrenheit to 220 degrees Fahrenheit, comprising diglycidyl ether of bisphenol F resin, and thixotropic agent, wherein said thixotropic agent prevents sag in said spray applied composition until said composition reaches glass transition, providing a hardener component at between 170 degrees Fahrenheit to 220 degrees Fahrenheit, said hardener component maintained separately from said resin component, and mixing said resin component and hardener component to form a coating composition, wherein spray application of said coating composition to substrate occurs immediately after mixing, wherein the coating composition comprises a mixture of the diglycidyl ether of bisphenol F resin, the thixotropic agent, and the hardener component, wherein a weight ratio of the diglycidyl ether of bisphenol F to the thixotropic agent in the composition is up to 99/2. This is because Warren’s weight ratio of the diglycidyl ether of bisphenol F to the thixotropic agent in Warren’s composition has a lower limit of (80 * 1/infinity + 0 * infinity/infinity) / (6 * 1/infinity + 6 * infinity/infinity) = 1/infinity, and has an upper limit of (99 * infinity/infinity + 0 * 1/infinity) / (2 * infinity/infinity + 2 * 1/infinity) = 99/2 = 49.5. Warren teaches that additional components may be realized while remaining within the scope of this invention, that applications of dopants may be varied from embodiments disclosed herein [0036], that various other components may be included and called upon for providing for aspects of the teachings herein [0037], and that additional materials may be used to provide for added embodiments that are within the scope of the teachings herein [0037], which suggests blending an ingredient into said base resin component.
Warren does not teach with sufficient specificity the claimed amounts of the diglycidyl ether of bisphenol F and thixotropic agent in the composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s thixotropic agent in Warren’s composition to be up to 9, which would read on the claimed amounts of the diglycidyl ether of bisphenol F and thixotropic agent in the composition with sufficient specificity. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Warren’s composition to cure in place once applied and for optimizing thixotropic properties of Warren’s composition because Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], that the resin comprises between 2% and 6% thixotropic agent by weight [0025] or between 3% and 5% thixotropic agent by weight [0026], that the hardener comprises between 2% and 6% thixotropic agent by weight [0030] or between 2% and 3% thixotropic agent by weight [0031], that the self-setting BPA free epoxy coating compound is adapted for curing in place once applied [0016], and that the thixotropic agent is a thixotropic agent [0023, 0029], which means that a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s thixotropic agent in Warren’s composition would have affected an ability of Warren’s composition to cure in place once applied and would have affected thixotropic properties of Warren’s composition.
Warren does not teach that the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material into said base resin component to form a reinforced resin component, that the resin component in the step of said hardener component maintained separately from said resin component and in the step of mixing said resin component is said reinforced resin component, and that said reinforcing material is from 20% to 40% of the total composition by weight, the reinforcing material comprising graphite particles. However, Kramer teaches an inorganic filler that is graphite [0114] that is present in a two-component composition that consists of one resin component comprising an epoxy resin and one curing agent component comprising a curing agent [0128], wherein the composition has a content of non-incorporable diluents that is less than 10% by weight [0125], wherein each of the components of the two-component composition are stored in a separate container [0129], wherein further constituents of the two-component composition are present as constituents of the resin component [0129], wherein the resin component and the curing agent component are mixed with each other just prior to the application [0130], wherein the composition is used as a coating, and application of the composition as a coating is a spray application [0146]. Warren and Kramer are analogous art because both references are in the same field of endeavor of a spray applied composition comprising a resin component and a hardener component maintained separately from said resin component, wherein the composition is formed by mixing said resin component and hardener component to form a coating composition, wherein spray application of said coating composition to a substrate occurs immediately after mixing. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kramer’s inorganic filler that is graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of Kramer’s inorganic filler that is graphite in Warren’s two-part composition to be from 20% to 40% by weight, which would read on wherein the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material into said base resin component to form a reinforced resin component, wherein the resin component in the step of said hardener component maintained separately from said resin component and in the step of mixing said resin component is said reinforced resin component, and wherein said reinforcing material is from 20% to 40% of the total composition by weight as claimed, the reinforcing material comprising graphite particles as claimed. One of ordinary skill in the art would have been motivated to do so because Kramer teaches that the inorganic filler that is graphite is beneficial for being an inorganic filler that is useful [0114] in a two-component composition that consists of one resin component comprising an epoxy resin and one curing agent component comprising a curing agent [0128], wherein the composition has a content of non-incorporable diluents that is less than 10% by weight [0125], wherein each of the components of the two-component composition are stored in a separate container [0129], wherein further constituents of the two-component composition are present as constituents of the resin composition [0129], wherein the resin component and the curing agent component are mixed with each other just prior to the application [0130], wherein further constituents of the two-component composition are present as constituents of the resin component [0129], wherein the composition is used as a coating, and application of the composition as a coating is a spray application [0146], which means that Kramer’s composition is substantially similar in composition to Warren’s composition, which means that Kramer’s inorganic filler that is graphite would have been beneficial for providing reinforcement and for improving mechanical properties of Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Kramer’s inorganic filler that is graphite to provide reinforcement for Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin, and therefore would have been beneficial for optimizing mechanical properties of Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin. This is because, based on Kramer’s and Warren’s teachings that are explained above, the amount of Kramer’s inorganic filler that is graphite in Warren’s two-part composition in % by weight would have affected an ability of Kramer’s inorganic filler that is graphite to provide reinforcement for Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin, and therefore would have affected mechanical properties of Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin.
Therefore, Warren in view of Kramer renders obvious the product of the product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113(I)). The patentability of a product does not depend on its method of production (MPEP 2113(I)). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113(I))." Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product (MPEP 2113(II)).
Regarding claim 2, although the claim limits the % by weight of the diglycidyl ether of bisphenol F and the air release agent in the reinforced resin component, it does not limit their amounts in the composition. Although claim 2 limits the % by weight of said reinforcing material in the reinforced resin component, it does not further limit its amount in the composition from what it is limited in claim 1. Claim 2 limits a weight ratio of the diglycidyl ether of bisphenol F to the air release agent in the composition to a lower limit of (50 * 1/infinity + 0 * infinity/infinity) / (0.05 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (90 * infinity/infinity + 0 * 1/infinity) / (0.02 * infinity/infinity + 0 * 1/infinity) = 90/0.02 = 4500. Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], and that the resin comprises between 0.05% and 0.02% air release agent by weight [0025] or between 0.02% and 0.03% air release agent by weight [0026]. Therefore, a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s air release agent in Warren’s composition has a lower limit of (80 * 1/infinity + 0 * infinity/infinity) / (0.05 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (99 * infinity/infinity + 0 * 1/infinity) / (0.02 * infinity/infinity + 0 * 1/infinity) = 99/0.02 = 4950. Claim 2 also limits a weight ratio of the diglycidyl ether of bisphenol F to said reinforcing material to a lower limit of (50 * 1/infinity + 0 * infinity/infinity) /  40 = 1/infinity and an upper limit of (90 * infinity/infinity + 0 * 1/infinity) / 20 = 90/20 = 4.5. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kramer’s inorganic filler that is graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of Kramer’s inorganic filler that is graphite in Warren’s two-part composition to be from 20% to 40% by weight. Therefore, a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Kramer’s inorganic filler that is graphite in the composition has a lower limit of (80 * 1/infinity + 0 * infinity/infinity) / 40 = 1/infinity and an upper limit of (99 * infinity/infinity + 0 * 1/infinity) / 20 = 99/20 = 4.95. 
Warren does not teach with sufficient specificity the claimed amounts of the diglycidyl ether of bisphenol F resin and the air release agent in the composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s air release agent in Warren’s composition to be up to 4500, which would read on the claimed amounts of the diglycidyl ether of bisphenol F resin and the air release agent with sufficient specificity. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Warren’s composition to cure in place once applied, for minimizing occurrence of foaming during mixing and application of Warren’s composition, and for minimizing occurrence of blisters and pinholes in Warren’s composition because Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], that the resin comprises between 0.05% and 0.02% air release agent by weight [0025] or between 0.02% and 0.03% air release agent by weight [0026], that the self-setting BPA free epoxy coating compound is adapted for curing in place once applied [0016], that the air release agent is employed to prevent foaming during mixing and application of the epoxy coating [0022], and that this enhances application and provides a coating that is free from blisters and pinholes [0022], which means that a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s air release agent in Warren’s composition would have affected an ability of Warren’s composition to cure in place once applied, occurrence of foaming during mixing and application of Warren’s composition, and occurrence of blisters and pinholes in Warren’s composition.
Warren does not teach the claimed amounts of the diglycidyl ether of bisphenol F and said reinforcing material in the composition. However, Kramer teaches an inorganic filler that is graphite [0114] that is present in a two-component composition that consists of one resin component comprising an epoxy resin and one curing agent component comprising a curing agent [0128], wherein the composition has a content of non-incorporable diluents that is less than 10% by weight [0125], wherein each of the components of the two-component composition are stored in a separate container [0129], wherein further constituents of the two-component composition are present as constituents of the resin component [0129], wherein the resin component and the curing agent component are mixed with each other just prior to the application [0130], wherein the composition is used as a coating, and application of the composition as a coating is a spray application [0146]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kramer’s inorganic filler that is graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin, to optimize the amount of Kramer’s inorganic filler that is graphite in Warren’s two-part composition to be from 20% to 40% by weight, and to optimize a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Kramer’s inorganic filler that is graphite in the composition to be up to 4.5, which would read on the claimed amounts of the diglycidyl ether of bisphenol F and said reinforcing material with sufficient specificity. One of ordinary skill in the art would have been motivated to do so because Kramer teaches that the inorganic filler that is graphite is beneficial for being an inorganic filler that is useful [0114] in a two-component composition that consists of one resin component comprising an epoxy resin and one curing agent component comprising a curing agent [0128], wherein the composition has a content of non-incorporable diluents that is less than 10% by weight [0125], wherein each of the components of the two-component composition are stored in a separate container [0129], wherein further constituents of the two-component composition are present as constituents of the resin composition [0129], wherein the resin component and the curing agent component are mixed with each other just prior to the application [0130], wherein further constituents of the two-component composition are present as constituents of the resin component [0129], wherein the composition is used as a coating, and application of the composition as a coating is a spray application [0146], which means that Kramer’s composition is substantially similar in composition to Warren’s composition, which means that Kramer’s inorganic filler that is graphite would have been beneficial for providing reinforcement and for improving mechanical properties of Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Kramer’s inorganic filler that is graphite to provide reinforcement for Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin, and therefore would have been beneficial for optimizing mechanical properties of Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin. This is because, based on Kramer’s and Warren’s teachings that are explained above, the amount of Kramer’s inorganic filler that is graphite in Warren’s two-part composition in % by weight would have affected an ability of Kramer’s inorganic filler that is graphite to provide reinforcement for Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin, and therefore would have affected mechanical properties of Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Kramer’s inorganic filler that is graphite to provide reinforcement for Warren’s composition and for optimizing an ability of Warren’s composition to cure in place once applied because, based on the teachings of Warren and Kramer that are explained above, a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Kramer’s inorganic filler that is graphite in the composition would have affected an ability of Kramer’s inorganic filler that is graphite to provide reinforcement for Warren’s composition and an ability of Warren’s composition to cure in place once applied.
Regarding claim 3, although the claim limits the % by weight of the pigment in the reinforced resin component, it does not limit their amounts in the composition. Claim 2 limits a weight ratio of the diglycidyl ether of bisphenol F to the pigment in the composition to a lower limit of (50 * 1/infinity + 0 * infinity/infinity) / (4 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (90 * infinity/infinity + 0 * 1/infinity) / (1 * infinity/infinity + 0 * 1/infinity) = 90/1 = 90. Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], and that the resin comprises between 1% and 4% pigment by weight [0025] or between 2% and 3% pigment by weight [0026]. Therefore, a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s pigment in Warren’s composition has a lower limit of (80 * 1/infinity + 0 * infinity/infinity) / (4 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (99 * infinity/infinity + 0 * 1/infinity) / (1 * infinity/infinity + 0 * 1/infinity) = 99/1 = 99.
Warren does not teach with sufficient specificity the claimed amounts of the diglycidyl ether of bisphenol F resin and the pigment in the composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s pigment in Warren’s composition to be up to 90, which would read on the claimed amounts of the diglycidyl ether of bisphenol F resin and the pigment in the composition with sufficient specificity. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Warren’s composition to cure in place once applied and an ease of application and verification of coating integrity for Warren’s composition because Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], that the resin comprises between 1% and 4% pigment by weight [0025] or between 2% and 3% pigment by weight [0026], that the self-setting BPA free epoxy coating compound is adapted for curing in place once applied [0016], and that the pigment makes application and verification of coating integrity easier [0024], which means that a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s pigment in Warren’s composition would have affected an ability of Warren’s composition to cure in place once applied and an ease of application and verification of coating integrity for Warren’s composition.
Regarding claim 4, although the claim limits the % by weight of the air release agent and the pigment in the base resin component, it does not limit their amounts in the composition. Claim 4 limits a weight ratio of the diglycidyl ether of bisphenol F to the air release agent in the composition to a lower limit of (50 * 1/infinity + 0 * infinity/infinity) / (0.03 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (90 * infinity/infinity + 0 * 1/infinity) / (0.02 * infinity/infinity + 0 * 1/infinity) = 90/0.02 = 4500. Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], and that the resin comprises between 0.05% and 0.02% air release agent by weight [0025] or between 0.02% and 0.03% air release agent by weight [0026]. Therefore, a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s air release agent in Warren’s composition has a lower limit of (80 * 1/infinity + 0 * infinity/infinity) / (0.05 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (99 * infinity/infinity + 0 * 1/infinity) / (0.02 * infinity/infinity + 0 * 1/infinity) = 99/0.02 = 4950. The claim limits a weight ratio of the diglycidyl ether of bisphenol F to the pigment in the composition to a lower limit of (50 * 1/infinity + 0 * infinity/infinity) / (3 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (90 * infinity/infinity + 0 * 1/infinity) / (2 * infinity/infinity + 0 * 1/infinity) = 90/2 = 45. Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], and that the resin comprises between 1% and 4% pigment by weight [0025] or between 2% and 3% pigment by weight [0026]. Therefore, a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s pigment in Warren’s composition has a lower limit of (80 * 1/infinity + 0 * infinity/infinity) / (4 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (99 * infinity/infinity + 0 * 1/infinity) / (1 * infinity/infinity + 0 * 1/infinity) = 99/1 = 99.
Warren does not teach with sufficient specificity the claimed amounts of the diglycidyl ether of bisphenol F resin and the air release agent in the composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s air release agent in Warren’s composition to be up to 4500, which would read on the claimed amounts of the diglycidyl ether of bisphenol F resin and the air release agent with sufficient specificity. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Warren’s composition to cure in place once applied, for minimizing occurrence of foaming during mixing and application of Warren’s composition, and for minimizing occurrence of blisters and pinholes in Warren’s composition because Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], that the resin comprises between 0.05% and 0.02% air release agent by weight [0025] or between 0.02% and 0.03% air release agent by weight [0026], that the self-setting BPA free epoxy coating compound is adapted for curing in place once applied [0016], that the air release agent is employed to prevent foaming during mixing and application of the epoxy coating [0022], and that this enhances application and provides a coating that is free from blisters and pinholes [0022], which means that a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s air release agent in Warren’s composition would have affected an ability of Warren’s composition to cure in place once applied, occurrence of foaming during mixing and application of Warren’s composition, and occurrence of blisters and pinholes in Warren’s composition.
Warren does not teach with sufficient specificity the claimed amounts of the diglycidyl ether of bisphenol F resin and the pigment in the composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s pigment in Warren’s composition to be up to 45, which would read on the claimed amounts of the diglycidyl ether of bisphenol F resin and the pigment in the composition with sufficient specificity. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Warren’s composition to cure in place once applied and an ease of application and verification of coating integrity for Warren’s composition because Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], that the resin comprises between 1% and 4% pigment by weight [0025] or between 2% and 3% pigment by weight [0026], that the self-setting BPA free epoxy coating compound is adapted for curing in place once applied [0016], and that the pigment makes application and verification of coating integrity easier [0024], which means that a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s pigment in Warren’s composition would have affected an ability of Warren’s composition to cure in place once applied and an ease of application and verification of coating integrity for Warren’s composition.
Regarding claim 5, although the claim limits the % by weight of the cycloaliphatic amine and the air release agent in the hardener component, it does not limit their amounts in the composition. Claim 5 limits a weight ratio of the cycloaliphatic amine to the air release agent in the composition to a lower limit of (0 * infinity/infinity + 80 * 1/infinity) / (100 * infinity/infinity + 0.05 * 1/infinity) = 1/infinity and an upper limit of (0 * 1/infinity + 99 * infinity/infinity) / (0 * 1/infinity + 0.02 * infinity/infinity) = 99/0.02 = 4950. Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 0.02% and 0.03% air release agent by weight [0026], and that the hardener comprises between 80% and 99% cycloaliphatic amine by weight [0030] or between 94% and 96% cycloaliphatic amine by weight [0031] and comprises between 0.05% and 0.02% air release agent by weight [0030] or between 0.04% and 0.02% air release agent by weight [0031]. Therefore, a weight ratio of Warren’s cycloaliphatic amine to Warren’s air release agent in Warren’s composition has a lower limit of (0 * infinity/infinity + 80 * 1/infinity) / (0.03 * infinity/infinity + 0.05 * 1/infinity) = 1/infinity and an upper limit of (0 * 1/infinity + 99 * infinity/infinity) / (0.02 * 1/infinity + 0.02 * infinity/infinity) = 99/0.02 = 4950. Therefore, Warren teaches with sufficient specificity the claimed amounts of the cycloaliphatic amine and the air release agent in the composition.
Regarding claim 6, although the claim limits the % by weight of the cycloaliphatic amine, the air release agent, and the thixotropic agent in the hardener component. Claim 6 limits a weight ratio of the cycloaliphatic amine to the air release agent in the composition to a lower limit of (0 * infinity/infinity + 94 * 1/infinity) / (100 * infinity/infinity + 0.04 * 1/infinity) = 1/infinity and an upper limit of (0 * 1/infinity + 96 * infinity/infinity) / (0 * 1/infinity + 0.02 * infinity/infinity) = 96/0.02 = 4800. Claim 6 limits a weight ratio of the cycloaliphatic amine to the thixotropic agent in the composition to a lower limit of (0 * infinity/infinity + 94 * 1/infinity) / (100 * infinity/infinity + 3 * 1/infinity) = 1/infinity and an upper limit of (0 * 1/infinity + 96 * infinity/infinity) / (0 * 1/infinity + 2 * infinity/infinity) = 96/2 = 48. Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 0.02% and 0.03% air release agent by weight [0026] and comprises between 2% and 6% thixotropic agent by weight [0025] or between 3% and 5% thixotropic agent by weight [0026], and that the hardener comprises between 94% and 96% cycloaliphatic amine by weight [0031], comprises between 0.04% and 0.02% air release agent by weight [0031], and comprises between 2% and 3% thixotropic agent by weight [0031]. Therefore, a weight ratio of Warren’s cycloaliphatic amine to Warren’s air release agent in Warren’s composition has a lower limit of (0 * infinity/infinity + 94 * 1/infinity) / (0.03 * infinity/infinity + 0.05 * 1/infinity) = 1/infinity and an upper limit of (0 * 1/infinity + 96 * infinity/infinity) / (0.02 * 1/infinity + 0.02 * infinity/infinity) = 96/0.02 = 4800. Also, a weight ratio of Warren’s cycloaliphatic amine to Warren’s thixotropic agent in Warren’s composition has a lower limit of (0 * infinity/infinity + 94 * 1/infinity) / (6 * infinity/infinity +36 * 1/infinity) = 1/infinity and an upper limit of (0 * 1/infinity + 96 * infinity/infinity) / (2 * 1/infinity + 2 * infinity/infinity) = 96/2 = 48. Therefore, Warren teaches with sufficient specificity the claimed amounts of the cycloaliphatic amine, the air release agent, and the thixotropic agent in the composition.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2017/0267893 A1) in view of O’Leary (US 2011/0224317 A1).
Regarding claims 1 and 7-8, the limitation “a spray applied reinforced composition formed by the steps comprising providing a base resin component at between 170 degrees Fahrenheit to 220 degrees Fahrenheit, comprising between 50% and 90% diglycidyl ether of bisphenol F resin by weight, and between 10% and 50% thixotropic agent by weight, wherein said thixotropic agent prevents sag in said spray applied composition until said composition reaches glass transition, blending a reinforcing material into said base resin component to form a reinforced resin component; providing a hardener component at between 170 degrees Fahrenheit to 220 degrees Fahrenheit, said hardener component maintained separately from said reinforced resin component, and mixing said reinforced resin component and hardener component to form a coating composition, wherein said reinforcing material is from 20% to 40% of the total composition by weight, wherein spray application of said coating composition to a substrate occurs immediately after mixing” is a product-by-process limitation. The product is a spray applied reinforced composition that is a coating composition comprising a mixture of said reinforced resin component and said hardener component, wherein said reinforcing material is from 20% to 40% of the total composition by weight, wherein the composition comprises a mixture of the diglycidyl ether of bisphenol F resin, the thixotropic agent, the reinforcing material, and the hardener component. Although the claim limits the % by weight of the diglycidyl ether of bisphenol F resin and the % by weight of the thixotropic agent in the base resin component, it does not limit their amounts in the composition. The claim limits a weight ratio of the diglycidyl ether of bisphenol F to the thixotropic agent in the composition to a lower limit of (50 * 1/infinity + 0 * infinity/infinity) / (50 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (90 * infinity/infinity + 0 * 1/infinity) / (10 * infinity/infinity + 100 * 1/infinity) = 90/10 = 9. Warren teaches a spray applied BPA free two-part, self-setting composition adapted for delivering the components of the composition at a temperature that promotes their spray application at a proper viscosity as well as inducing a self-setting reaction [0011, 0015], wherein one part of the two-part composition [0011, 0015] comprises a base resin that is a diglycidyl ether of bisphenol F resin [0021], wherein the other part of the two-part composition [011, 0015] comprises a hardener component [0027], wherein the base resin and the hardener component are fully blended separate and apart from one another [0032], wherein the two components are then maintained separated until ready for direct application to the surface [0032], wherein the base resin and hardener are heated before being mixed and before application [0034], wherein the heated resin and hardener are mixed immediately prior to spray application in the sprayer itself [0035], wherein the components are maintained at about 170 degrees Fahrenheit to 220 degrees Fahrenheit [0035], wherein the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], wherein the resin comprises between 2% and 6% thixotropic agent by weight [0025] or between 3% and 5% thixotropic agent by weight [0026], wherein the hardener comprises between 2% and 6% thixotropic agent by weight [0030] or between 2% and 3% thixotropic agent by weight [0031], wherein the spray applied coating exhibits low sag [0021], is a non-sag coating [0013], and maintains a viscosity characteristic that prevents sagging of the coating [0001], which reads on a spray applied composition formed by the steps comprising: providing a base resin component at between 170 degrees Fahrenheit to 220 degrees Fahrenheit, comprising diglycidyl ether of bisphenol F resin, and thixotropic agent, wherein said thixotropic agent prevents sag in said spray applied composition until said composition reaches glass transition, providing a hardener component at between 170 degrees Fahrenheit to 220 degrees Fahrenheit, said hardener component maintained separately from said resin component, and mixing said resin component and hardener component to form a coating composition, wherein spray application of said coating composition to substrate occurs immediately after mixing, wherein the coating composition comprises a mixture of the diglycidyl ether of bisphenol F resin, the thixotropic agent, and the hardener component, wherein a weight ratio of the diglycidyl ether of bisphenol F to the thixotropic agent in the composition is up to 99/2. This is because Warren’s weight ratio of the diglycidyl ether of bisphenol F to the thixotropic agent in Warren’s composition has a lower limit of (80 * 1/infinity + 0 * infinity/infinity) / (6 * 1/infinity + 6 * infinity/infinity) = 1/infinity, and has an upper limit of (99 * infinity/infinity + 0 * 1/infinity) / (2 * infinity/infinity + 2 * 1/infinity) = 99/2 = 49.5. Warren teaches that additional components may be realized while remaining within the scope of this invention, that applications of dopants may be varied from embodiments disclosed herein [0036], that various other components may be included and called upon for providing for aspects of the teachings herein [0037], and that additional materials may be used to provide for added embodiments that are within the scope of the teachings herein [0037], which suggests blending an ingredient into said base resin component.
Warren does not teach with sufficient specificity the claimed amounts of the diglycidyl ether of bisphenol F and thixotropic agent in the composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s thixotropic agent in Warren’s composition to be up to 9, which would read on the claimed amounts of the diglycidyl ether of bisphenol F and thixotropic agent in the composition with sufficient specificity. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Warren’s composition to cure in place once applied and for optimizing thixotropic properties of Warren’s composition because Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], that the resin comprises between 2% and 6% thixotropic agent by weight [0025] or between 3% and 5% thixotropic agent by weight [0026], that the hardener comprises between 2% and 6% thixotropic agent by weight [0030] or between 2% and 3% thixotropic agent by weight [0031], that the self-setting BPA free epoxy coating compound is adapted for curing in place once applied [0016], and that the thixotropic agent is a thixotropic agent [0023, 0029], which means that a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s thixotropic agent in Warren’s composition would have affected an ability of Warren’s composition to cure in place once applied and would have affected thixotropic properties of Warren’s composition.
Warren does not teach that the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material into said base resin component to form a reinforced resin component, that the resin component in the step of said hardener component maintained separately from said resin component and in the step of mixing said resin component is said reinforced resin component, and that said reinforcing material is from 20% to 40% of the total composition by weight, the reinforcing material comprising graphite particles, and the reinforcing material comprising nano sized graphite particles. However, O’Leary teaches nano-sized graphite that is an opacifier that is present in a spray latex foam [0100] that is a two-part foamable composition that further comprises [0025] a first component comprising a water-soluble resin [0026] and a second component comprising a crosslinking agent [0027], wherein the opacifier is present in the latex system in an amount up to about 10 weight percent of the spray latex foam [0100], wherein the part of the two-part foamable composition that comprises the resin further comprises the opacifier [0098], wherein the composition can be sprayed [0038, 0039], wherein a two-part spray foam is formed by delivering the components of one part of the two-part foamable composition and the components of the other part of the two-part foamable composition through separate lines into a spray gun, wherein the two components mix with each other within the gun [0089]. Warren and O’Leary are analogous art because both references are in the same field of endeavor of a spray applied composition comprising a resin component and a hardener component maintained separately from said resin component, wherein the composition is formed by mixing said resin component and hardener component to form a coating composition, wherein spray application of said coating composition to a substrate occurs immediately after mixing. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use O’Leary’s nano-sized graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of O’Leary’s nano-sized graphite in Warren’s two-part composition to be from 20% to 40% by weight, which would read on wherein the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material into said base resin component to form a reinforced resin component, wherein the resin component in the step of said hardener component maintained separately from said resin component and in the step of mixing said resin component is said reinforced resin component, and wherein said reinforcing material is between from 20% to 40% of the total composition by weight as claimed, the reinforcing material comprising graphite particles as claimed, and the reinforcing material comprising nano sized graphite particles as claimed. One of ordinary skill in the art would have been motivated to do so because O’Leary teaches that the nano-sized graphite is beneficial for being an opacifier that is useful in a spray latex foam [0100] that is a two-part foamable composition that further comprises [0025] a first component comprising a water-soluble resin [0026] and a second component comprising a crosslinking agent [0027], wherein the opacifier is present in the latex system in an amount up to about 10 weight percent of the spray latex foam [0100], wherein the part of the two-part foamable composition that comprises the resin further comprises the opacifier [0098], wherein the composition can be sprayed [0038, 0039], wherein a two-part spray foam is formed by delivering the components of one part of the two-part foamable composition and the components of the other part of the two-part foamable composition through separate lines into a spray gun, wherein the two components mix with each other within the gun [0089], which means that O’Leary’s composition is substantially similar in composition to Warren’s composition, which means that O’Leary’s nano-sized graphite would have been beneficial for providing reinforcement for Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin, and therefore would have been beneficial for optimizing mechanical properties of Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of O’Leary’s nano-sized graphite to provide reinforcement for Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin, and therefore would have been beneficial for optimizing mechanical properties of Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin. This is because, based on O’Leary’s and Warren’s teachings that are explained above, the amount of O’Leary’s nano-sized graphite in Warren’s two-part composition in % by weight would have affected an ability of O’Leary’s nano-sized graphite to provide reinforcement for Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin, and therefore would have affected mechanical properties of Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin.
Therefore, Warren in view of O’Leary renders obvious the product of the product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113(I)). The patentability of a product does not depend on its method of production (MPEP 2113(I)). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113(I))." Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product (MPEP 2113(II)).
Regarding claim 2, although the claim limits the % by weight of the diglycidyl ether of bisphenol F and the air release agent in the reinforced resin component, it does not limit their amounts in the composition. Although claim 2 limits the % by weight of said reinforcing material in the reinforced resin component, it does not further limit its amount in the composition from what it is limited in claim 1. Claim 2 limits a weight ratio of the diglycidyl ether of bisphenol F to the air release agent in the composition to a lower limit of (50 * 1/infinity + 0 * infinity/infinity) / (0.05 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (90 * infinity/infinity + 0 * 1/infinity) / (0.02 * infinity/infinity + 0 * 1/infinity) = 90/0.02 = 4500. Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], and that the resin comprises between 0.05% and 0.02% air release agent by weight [0025] or between 0.02% and 0.03% air release agent by weight [0026]. Therefore, a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s air release agent in Warren’s composition has a lower limit of (80 * 1/infinity + 0 * infinity/infinity) / (0.05 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (99 * infinity/infinity + 0 * 1/infinity) / (0.02 * infinity/infinity + 0 * 1/infinity) = 99/0.02 = 4950. Claim 2 also limits a weight ratio of the diglycidyl ether of bisphenol F to said reinforcing material to a lower limit of (50 * 1/infinity + 0 * infinity/infinity) /  40 = 1/infinity and an upper limit of (90 * infinity/infinity + 0 * 1/infinity) / 20 = 90/20 = 4.5. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use O’Leary’s nano-sized graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of O’Leary’s nano-sized graphite in Warren’s two-part composition to be from 20% to 40% by weight. Therefore, a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to O’Leary’s nano-sized graphite in the composition has a lower limit of (80 * 1/infinity + 0 * infinity/infinity) / 40 = 1/infinity and an upper limit of (99 * infinity/infinity + 0 * 1/infinity) / 20 = 99/20 = 4.95. 
Warren does not teach with sufficient specificity the claimed amounts of the diglycidyl ether of bisphenol F resin and the air release agent in the composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s air release agent in Warren’s composition to be up to 4500, which would read on the claimed amounts of the diglycidyl ether of bisphenol F resin and the air release agent with sufficient specificity. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Warren’s composition to cure in place once applied, for minimizing occurrence of foaming during mixing and application of Warren’s composition, and for minimizing occurrence of blisters and pinholes in Warren’s composition because Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], that the resin comprises between 0.05% and 0.02% air release agent by weight [0025] or between 0.02% and 0.03% air release agent by weight [0026], that the self-setting BPA free epoxy coating compound is adapted for curing in place once applied [0016], that the air release agent is employed to prevent foaming during mixing and application of the epoxy coating [0022], and that this enhances application and provides a coating that is free from blisters and pinholes [0022], which means that a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s air release agent in Warren’s composition would have affected an ability of Warren’s composition to cure in place once applied, occurrence of foaming during mixing and application of Warren’s composition, and occurrence of blisters and pinholes in Warren’s composition.
Warren does not teach the claimed amounts of the diglycidyl ether of bisphenol F and said reinforcing material in the composition. However, O’Leary teaches nano-sized graphite that is an opacifier that is present in a spray latex foam [0100] that is a two-part foamable composition that further comprises [0025] a first component comprising a water-soluble resin [0026] and a second component comprising a crosslinking agent [0027], wherein the opacifier is present in the latex system in an amount up to about 10 weight percent of the spray latex foam [0100], wherein the part of the two-part foamable composition that comprises the resin further comprises the opacifier [0098], wherein the composition can be sprayed [0038, 0039], wherein a two-part spray foam is formed by delivering the components of one part of the two-part foamable composition and the components of the other part of the two-part foamable composition through separate lines into a spray gun, wherein the two components mix with each other within the gun [0089]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use O’Leary’s nano-sized graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of O’Leary’s nano-sized graphite in Warren’s two-part composition to be from 20% to 40% by weight, and to optimize a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to O’Leary’s nano-sized graphite in the composition to be up to 4.5, which would read on the claimed amounts of the diglycidyl ether of bisphenol F and said reinforcing material with sufficient specificity. One of ordinary skill in the art would have been motivated to do so because O’Leary teaches that the nano-sized graphite is beneficial for being an opacifier that is useful in a spray latex foam [0100] that is a two-part foamable composition that further comprises [0025] a first component comprising a water-soluble resin [0026] and a second component comprising a crosslinking agent [0027], wherein the opacifier is present in the latex system in an amount up to about 10 weight percent of the spray latex foam [0100], wherein the part of the two-part foamable composition that comprises the resin further comprises the opacifier [0098], wherein the composition can be sprayed [0038, 0039], wherein a two-part spray foam is formed by delivering the components of one part of the two-part foamable composition and the components of the other part of the two-part foamable composition through separate lines into a spray gun, wherein the two components mix with each other within the gun [0089], which means that O’Leary’s composition is substantially similar in composition to Warren’s composition, which means that O’Leary’s nano-sized graphite would have been beneficial for providing reinforcement for Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin, and therefore would have been beneficial for optimizing mechanical properties of Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of O’Leary’s nano-sized graphite to provide reinforcement for Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin, and therefore would have been beneficial for optimizing mechanical properties of Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin. This is because, based on O’Leary’s and Warren’s teachings that are explained above, the amount of O’Leary’s nano-sized graphite in Warren’s two-part composition in % by weight would have affected an ability of O’Leary’s nano-sized graphite to provide reinforcement for Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin, and therefore would have affected mechanical properties of Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of O’Leary’s nano-sized graphite to provide reinforcement for Warren’s composition and for optimizing an ability of Warren’s composition to cure in place once applied because, based on the teachings of Warren and O’Leary that are explained above, a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to O’Leary’s nano-sized graphite in the composition would have affected an ability of O’Leary’s nano-sized graphite to provide reinforcement for Warren’s composition and an ability of Warren’s composition to cure in place once applied.
Regarding claim 3, although the claim limits the % by weight of the pigment in the reinforced resin component, it does not limit their amounts in the composition. Claim 2 limits a weight ratio of the diglycidyl ether of bisphenol F to the pigment in the composition to a lower limit of (50 * 1/infinity + 0 * infinity/infinity) / (4 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (90 * infinity/infinity + 0 * 1/infinity) / (1 * infinity/infinity + 0 * 1/infinity) = 90/1 = 90. Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], and that the resin comprises between 1% and 4% pigment by weight [0025] or between 2% and 3% pigment by weight [0026]. Therefore, a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s pigment in Warren’s composition has a lower limit of (80 * 1/infinity + 0 * infinity/infinity) / (4 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (99 * infinity/infinity + 0 * 1/infinity) / (1 * infinity/infinity + 0 * 1/infinity) = 99/1 = 99.
Warren does not teach with sufficient specificity the claimed amounts of the diglycidyl ether of bisphenol F resin and the pigment in the composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s pigment in Warren’s composition to be up to 90, which would read on the claimed amounts of the diglycidyl ether of bisphenol F resin and the pigment in the composition with sufficient specificity. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Warren’s composition to cure in place once applied and an ease of application and verification of coating integrity for Warren’s composition because Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], that the resin comprises between 1% and 4% pigment by weight [0025] or between 2% and 3% pigment by weight [0026], that the self-setting BPA free epoxy coating compound is adapted for curing in place once applied [0016], and that the pigment makes application and verification of coating integrity easier [0024], which means that a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s pigment in Warren’s composition would have affected an ability of Warren’s composition to cure in place once applied and an ease of application and verification of coating integrity for Warren’s composition.
Regarding claim 4, although the claim limits the % by weight of the air release agent and the pigment in the base resin component, it does not limit their amounts in the composition. Claim 4 limits a weight ratio of the diglycidyl ether of bisphenol F to the air release agent in the composition to a lower limit of (50 * 1/infinity + 0 * infinity/infinity) / (0.03 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (90 * infinity/infinity + 0 * 1/infinity) / (0.02 * infinity/infinity + 0 * 1/infinity) = 90/0.02 = 4500. Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], and that the resin comprises between 0.05% and 0.02% air release agent by weight [0025] or between 0.02% and 0.03% air release agent by weight [0026]. Therefore, a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s air release agent in Warren’s composition has a lower limit of (80 * 1/infinity + 0 * infinity/infinity) / (0.05 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (99 * infinity/infinity + 0 * 1/infinity) / (0.02 * infinity/infinity + 0 * 1/infinity) = 99/0.02 = 4950. The claim limits a weight ratio of the diglycidyl ether of bisphenol F to the pigment in the composition to a lower limit of (50 * 1/infinity + 0 * infinity/infinity) / (3 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (90 * infinity/infinity + 0 * 1/infinity) / (2 * infinity/infinity + 0 * 1/infinity) = 90/2 = 45. Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], and that the resin comprises between 1% and 4% pigment by weight [0025] or between 2% and 3% pigment by weight [0026]. Therefore, a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s pigment in Warren’s composition has a lower limit of (80 * 1/infinity + 0 * infinity/infinity) / (4 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (99 * infinity/infinity + 0 * 1/infinity) / (1 * infinity/infinity + 0 * 1/infinity) = 99/1 = 99.
Warren does not teach with sufficient specificity the claimed amounts of the diglycidyl ether of bisphenol F resin and the air release agent in the composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s air release agent in Warren’s composition to be up to 4500, which would read on the claimed amounts of the diglycidyl ether of bisphenol F resin and the air release agent with sufficient specificity. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Warren’s composition to cure in place once applied, for minimizing occurrence of foaming during mixing and application of Warren’s composition, and for minimizing occurrence of blisters and pinholes in Warren’s composition because Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], that the resin comprises between 0.05% and 0.02% air release agent by weight [0025] or between 0.02% and 0.03% air release agent by weight [0026], that the self-setting BPA free epoxy coating compound is adapted for curing in place once applied [0016], that the air release agent is employed to prevent foaming during mixing and application of the epoxy coating [0022], and that this enhances application and provides a coating that is free from blisters and pinholes [0022], which means that a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s air release agent in Warren’s composition would have affected an ability of Warren’s composition to cure in place once applied, occurrence of foaming during mixing and application of Warren’s composition, and occurrence of blisters and pinholes in Warren’s composition.
Warren does not teach with sufficient specificity the claimed amounts of the diglycidyl ether of bisphenol F resin and the pigment in the composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s pigment in Warren’s composition to be up to 45, which would read on the claimed amounts of the diglycidyl ether of bisphenol F resin and the pigment in the composition with sufficient specificity. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Warren’s composition to cure in place once applied and an ease of application and verification of coating integrity for Warren’s composition because Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], that the resin comprises between 1% and 4% pigment by weight [0025] or between 2% and 3% pigment by weight [0026], that the self-setting BPA free epoxy coating compound is adapted for curing in place once applied [0016], and that the pigment makes application and verification of coating integrity easier [0024], which means that a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s pigment in Warren’s composition would have affected an ability of Warren’s composition to cure in place once applied and an ease of application and verification of coating integrity for Warren’s composition.
Regarding claim 5, although the claim limits the % by weight of the cycloaliphatic amine and the air release agent in the hardener component, it does not limit their amounts in the composition. Claim 5 limits a weight ratio of the cycloaliphatic amine to the air release agent in the composition to a lower limit of (0 * infinity/infinity + 80 * 1/infinity) / (100 * infinity/infinity + 0.05 * 1/infinity) = 1/infinity and an upper limit of (0 * 1/infinity + 99 * infinity/infinity) / (0 * 1/infinity + 0.02 * infinity/infinity) = 99/0.02 = 4950. Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 0.02% and 0.03% air release agent by weight [0026], and that the hardener comprises between 80% and 99% cycloaliphatic amine by weight [0030] or between 94% and 96% cycloaliphatic amine by weight [0031] and comprises between 0.05% and 0.02% air release agent by weight [0030] or between 0.04% and 0.02% air release agent by weight [0031]. Therefore, a weight ratio of Warren’s cycloaliphatic amine to Warren’s air release agent in Warren’s composition has a lower limit of (0 * infinity/infinity + 80 * 1/infinity) / (0.03 * infinity/infinity + 0.05 * 1/infinity) = 1/infinity and an upper limit of (0 * 1/infinity + 99 * infinity/infinity) / (0.02 * 1/infinity + 0.02 * infinity/infinity) = 99/0.02 = 4950. Therefore, Warren teaches with sufficient specificity the claimed amounts of the cycloaliphatic amine and the air release agent in the composition.
Regarding claim 6, although the claim limits the % by weight of the cycloaliphatic amine, the air release agent, and the thixotropic agent in the hardener component. Claim 6 limits a weight ratio of the cycloaliphatic amine to the air release agent in the composition to a lower limit of (0 * infinity/infinity + 94 * 1/infinity) / (100 * infinity/infinity + 0.04 * 1/infinity) = 1/infinity and an upper limit of (0 * 1/infinity + 96 * infinity/infinity) / (0 * 1/infinity + 0.02 * infinity/infinity) = 96/0.02 = 4800. Claim 6 limits a weight ratio of the cycloaliphatic amine to the thixotropic agent in the composition to a lower limit of (0 * infinity/infinity + 94 * 1/infinity) / (100 * infinity/infinity + 3 * 1/infinity) = 1/infinity and an upper limit of (0 * 1/infinity + 96 * infinity/infinity) / (0 * 1/infinity + 2 * infinity/infinity) = 96/2 = 48. Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 0.02% and 0.03% air release agent by weight [0026] and comprises between 2% and 6% thixotropic agent by weight [0025] or between 3% and 5% thixotropic agent by weight [0026], and that the hardener comprises between 94% and 96% cycloaliphatic amine by weight [0031], comprises between 0.04% and 0.02% air release agent by weight [0031], and comprises between 2% and 3% thixotropic agent by weight [0031]. Therefore, a weight ratio of Warren’s cycloaliphatic amine to Warren’s air release agent in Warren’s composition has a lower limit of (0 * infinity/infinity + 94 * 1/infinity) / (0.03 * infinity/infinity + 0.05 * 1/infinity) = 1/infinity and an upper limit of (0 * 1/infinity + 96 * infinity/infinity) / (0.02 * 1/infinity + 0.02 * infinity/infinity) = 96/0.02 = 4800. Also, a weight ratio of Warren’s cycloaliphatic amine to Warren’s thixotropic agent in Warren’s composition has a lower limit of (0 * infinity/infinity + 94 * 1/infinity) / (6 * infinity/infinity +36 * 1/infinity) = 1/infinity and an upper limit of (0 * 1/infinity + 96 * infinity/infinity) / (2 * 1/infinity + 2 * infinity/infinity) = 96/2 = 48. Therefore, Warren teaches with sufficient specificity the claimed amounts of the cycloaliphatic amine, the air release agent, and the thixotropic agent in the composition.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2017/0267893 A1) in view of Yong et al. (CN 106243922 A, machine translation in English used for citation).
Regarding claims 1 and 9, the limitation “a spray applied reinforced composition formed by the steps comprising providing a base resin component at between 170 degrees Fahrenheit to 220 degrees Fahrenheit, comprising between 50% and 90% diglycidyl ether of bisphenol F resin by weight, and between 10% and 50% thixotropic agent by weight, wherein said thixotropic agent prevents sag in said spray applied composition until said composition reaches glass transition, blending a reinforcing material into said base resin component to form a reinforced resin component; providing a hardener component at between 170 degrees Fahrenheit to 220 degrees Fahrenheit, said hardener component maintained separately from said reinforced resin component, and mixing said reinforced resin component and hardener component to form a coating composition, wherein said reinforcing material is from 20% to 40% of the total composition by weight, wherein spray application of said coating composition to a substrate occurs immediately after mixing” is a product-by-process limitation. The product is a spray applied reinforced composition that is a coating composition comprising a mixture of said reinforced resin component and said hardener component, wherein said reinforcing material is from 20% to 40% of the total composition by weight, wherein the composition comprises a mixture of the diglycidyl ether of bisphenol F resin, the thixotropic agent, the reinforcing material, and the hardener component. Although the claim limits the % by weight of the diglycidyl ether of bisphenol F resin and the % by weight of the thixotropic agent in the base resin component, it does not limit their amounts in the composition. The claim limits a weight ratio of the diglycidyl ether of bisphenol F to the thixotropic agent in the composition to a lower limit of (50 * 1/infinity + 0 * infinity/infinity) / (50 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (90 * infinity/infinity + 0 * 1/infinity) / (10 * infinity/infinity + 100 * 1/infinity) = 90/10 = 9. Warren teaches a spray applied BPA free two-part, self-setting composition adapted for delivering the components of the composition at a temperature that promotes their spray application at a proper viscosity as well as inducing a self-setting reaction [0011, 0015], wherein one part of the two-part composition [0011, 0015] comprises a base resin that is a diglycidyl ether of bisphenol F resin [0021], wherein the other part of the two-part composition [011, 0015] comprises a hardener component [0027], wherein the base resin and the hardener component are fully blended separate and apart from one another [0032], wherein the two components are then maintained separated until ready for direct application to the surface [0032], wherein the base resin and hardener are heated before being mixed and before application [0034], wherein the heated resin and hardener are mixed immediately prior to spray application in the sprayer itself [0035], wherein the components are maintained at about 170 degrees Fahrenheit to 220 degrees Fahrenheit [0035], wherein the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], wherein the resin comprises between 2% and 6% thixotropic agent by weight [0025] or between 3% and 5% thixotropic agent by weight [0026], wherein the hardener comprises between 2% and 6% thixotropic agent by weight [0030] or between 2% and 3% thixotropic agent by weight [0031], wherein the spray applied coating exhibits low sag [0021], is a non-sag coating [0013], and maintains a viscosity characteristic that prevents sagging of the coating [0001], which reads on a spray applied composition formed by the steps comprising: providing a base resin component at between 170 degrees Fahrenheit to 220 degrees Fahrenheit, comprising diglycidyl ether of bisphenol F resin, and thixotropic agent, wherein said thixotropic agent prevents sag in said spray applied composition until said composition reaches glass transition, providing a hardener component at between 170 degrees Fahrenheit to 220 degrees Fahrenheit, said hardener component maintained separately from said resin component, and mixing said resin component and hardener component to form a coating composition, wherein spray application of said coating composition to substrate occurs immediately after mixing, wherein the coating composition comprises a mixture of the diglycidyl ether of bisphenol F resin, the thixotropic agent, and the hardener component, wherein a weight ratio of the diglycidyl ether of bisphenol F to the thixotropic agent in the composition is up to 99/2. This is because Warren’s weight ratio of the diglycidyl ether of bisphenol F to the thixotropic agent in Warren’s composition has a lower limit of (80 * 1/infinity + 0 * infinity/infinity) / (6 * 1/infinity + 6 * infinity/infinity) = 1/infinity, and has an upper limit of (99 * infinity/infinity + 0 * 1/infinity) / (2 * infinity/infinity + 2 * 1/infinity) = 99/2 = 49.5. Warren teaches that additional components may be realized while remaining within the scope of this invention, that applications of dopants may be varied from embodiments disclosed herein [0036], that various other components may be included and called upon for providing for aspects of the teachings herein [0037], and that additional materials may be used to provide for added embodiments that are within the scope of the teachings herein [0037], which suggests blending an ingredient into said base resin component.
Warren does not teach with sufficient specificity the claimed amounts of the diglycidyl ether of bisphenol F and thixotropic agent in the composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s thixotropic agent in Warren’s composition to be up to 9, which would read on the claimed amounts of the diglycidyl ether of bisphenol F and thixotropic agent in the composition with sufficient specificity. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Warren’s composition to cure in place once applied and for optimizing thixotropic properties of Warren’s composition because Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], that the resin comprises between 2% and 6% thixotropic agent by weight [0025] or between 3% and 5% thixotropic agent by weight [0026], that the hardener comprises between 2% and 6% thixotropic agent by weight [0030] or between 2% and 3% thixotropic agent by weight [0031], that the self-setting BPA free epoxy coating compound is adapted for curing in place once applied [0016], and that the thixotropic agent is a thixotropic agent [0023, 0029], which means that a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s thixotropic agent in Warren’s composition would have affected an ability of Warren’s composition to cure in place once applied and would have affected thixotropic properties of Warren’s composition.
Warren does not teach that the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material into said base resin component to form a reinforced resin component, that the resin component in the step of said hardener component maintained separately from said resin component and in the step of mixing said resin component is said reinforced resin component, and that said reinforcing material is from 20% to 40% of the total composition by weight, the reinforcing material comprising graphene particles. However, Yong teaches graphene (abstract; description p. 1, l. 7; p. 3, l. 5; p. 4, l. 4) that is nano-scale sheet-like structural material graphene (description p. 4, l. 4) that is able to effectively fill gaps between glass scales and that is able to overlap nano-scale gaps (description p. 4, l. 5-6) and that is present in a low-viscosity solvent-free epoxy graphene glass-flake coating that consists of two components, wherein one of the components comprises the graphene and epoxy resin, and the other component comprises a curing agent (abstract; description p. 3, l. 1-8), wherein the component that comprises the graphene comprises 0.2-0.3% of the graphene in mass percent (abstract; description p. 3, l. 1-8), wherein the two components are maintained separately, are mixed, and are then applied by high-pressure airless spraying without heating (description p. 5, l. 18-19). Warren and Yong are analogous art because both references are in the same field of endeavor of a spray applied composition comprising a resin component and a hardener component maintained separately from said resin component, wherein the composition is formed by mixing said resin component and hardener component to form a coating composition, wherein spray application of said coating composition to a substrate occurs immediately after mixing. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yong’s graphene that is nano-scale sheet-like structural material graphene to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of Yong’s graphene that is nano-scale sheet-like structural material graphene in Warren’s two-part composition to be from 20% to 40% by weight, which would read on wherein the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material into said base resin component to form a reinforced resin component, wherein the resin component in the step of said hardener component maintained separately from said resin component and in the step of mixing said resin component is said reinforced resin component, and wherein said reinforcing material is between from 20% to 40% of the total composition by weight as claimed, the reinforcing material comprising graphene particles as claimed. One of ordinary skill in the art would have been motivated to do so because Yong teaches that the graphene (abstract; description p. 1, l. 7; p. 3, l. 5; p. 4, l. 4) that is nano-scale sheet-like structural material graphene (description p. 4, l. 4) is beneficial for effectively filling gaps between glass scales, for overlapping nano-scale gaps (description p. 4, l. 5-6), and for being useful in a low-viscosity solvent-free epoxy graphene glass-flake coating that consists of two components, wherein one of the components comprises the graphene and epoxy resin, and the other component comprises a curing agent (abstract; description p. 3, l. 1-8), wherein the component that comprises the graphene comprises 0.2-0.3% of the graphene in mass percent (abstract; description p. 3, l. 1-8), wherein the two components are maintained separately, are mixed, and are then applied by high-pressure airless spraying without heating (description p. 5, l. 18-19), which means that Yong’s composition is substantially similar in composition to Warren’s composition, which means that Yong’s graphene that is nano-scale sheet-like structural material graphene would have been beneficial for providing reinforcement for Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin, and therefore would have been beneficial for optimizing mechanical properties of Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Yong’s graphene that is nano-scale sheet-like structural material graphene to provide reinforcement for Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin, and therefore would have been beneficial for optimizing mechanical properties of Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin. This is because, based on Yong’s and Warren’s teachings that are explained above, the amount of Yong’s graphene that is nano-scale sheet-like structural material graphene in Warren’s two-part composition in % by weight would have affected an ability of Yong’s graphene that is nano-scale sheet-like structural material graphene to provide reinforcement for Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin, and therefore would have affected mechanical properties of Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin.
Therefore, Warren in view of Yong renders obvious the product of the product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113(I)). The patentability of a product does not depend on its method of production (MPEP 2113(I)). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113(I))." Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product (MPEP 2113(II)).
Regarding claim 2, although the claim limits the % by weight of the diglycidyl ether of bisphenol F and the air release agent in the reinforced resin component, it does not limit their amounts in the composition. Although claim 2 limits the % by weight of said reinforcing material in the reinforced resin component, it does not further limit its amount in the composition from what it is limited in claim 1. Claim 2 limits a weight ratio of the diglycidyl ether of bisphenol F to the air release agent in the composition to a lower limit of (50 * 1/infinity + 0 * infinity/infinity) / (0.05 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (90 * infinity/infinity + 0 * 1/infinity) / (0.02 * infinity/infinity + 0 * 1/infinity) = 90/0.02 = 4500. Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], and that the resin comprises between 0.05% and 0.02% air release agent by weight [0025] or between 0.02% and 0.03% air release agent by weight [0026]. Therefore, a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s air release agent in Warren’s composition has a lower limit of (80 * 1/infinity + 0 * infinity/infinity) / (0.05 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (99 * infinity/infinity + 0 * 1/infinity) / (0.02 * infinity/infinity + 0 * 1/infinity) = 99/0.02 = 4950. Claim 2 also limits a weight ratio of the diglycidyl ether of bisphenol F to said reinforcing material to a lower limit of (50 * 1/infinity + 0 * infinity/infinity) /  40 = 1/infinity and an upper limit of (90 * infinity/infinity + 0 * 1/infinity) / 20 = 90/20 = 4.5. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yong’s graphene that is nano-scale sheet-like structural material graphene to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of Yong’s graphene that is nano-scale sheet-like structural material graphene in Warren’s two-part composition to be from 20% to 40% by weight. Therefore, a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Yong’s graphene that is nano-scale sheet-like structural material graphene in the composition has a lower limit of (80 * 1/infinity + 0 * infinity/infinity) / 40 = 1/infinity and an upper limit of (99 * infinity/infinity + 0 * 1/infinity) / 20 = 99/20 = 4.95. 
Warren does not teach with sufficient specificity the claimed amounts of the diglycidyl ether of bisphenol F resin and the air release agent in the composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s air release agent in Warren’s composition to be up to 4500, which would read on the claimed amounts of the diglycidyl ether of bisphenol F resin and the air release agent with sufficient specificity. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Warren’s composition to cure in place once applied, for minimizing occurrence of foaming during mixing and application of Warren’s composition, and for minimizing occurrence of blisters and pinholes in Warren’s composition because Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], that the resin comprises between 0.05% and 0.02% air release agent by weight [0025] or between 0.02% and 0.03% air release agent by weight [0026], that the self-setting BPA free epoxy coating compound is adapted for curing in place once applied [0016], that the air release agent is employed to prevent foaming during mixing and application of the epoxy coating [0022], and that this enhances application and provides a coating that is free from blisters and pinholes [0022], which means that a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s air release agent in Warren’s composition would have affected an ability of Warren’s composition to cure in place once applied, occurrence of foaming during mixing and application of Warren’s composition, and occurrence of blisters and pinholes in Warren’s composition.
Warren does not teach the claimed amounts of the diglycidyl ether of bisphenol F and said reinforcing material in the composition. However, Yong teaches graphene (abstract; description p. 1, l. 7; p. 3, l. 5; p. 4, l. 4) that is nano-scale sheet-like structural material graphene (description p. 4, l. 4) that is able to effectively fill gaps between glass scales and that is able to overlap nano-scale gaps (description p. 4, l. 5-6) and that is present in a low-viscosity solvent-free epoxy graphene glass-flake coating that consists of two components, wherein one of the components comprises the graphene and epoxy resin, and the other component comprises a curing agent (abstract; description p. 3, l. 1-8), wherein the component that comprises the graphene comprises 0.2-0.3% of the graphene in mass percent (abstract; description p. 3, l. 1-8), wherein the two components are maintained separately, are mixed, and are then applied by high-pressure airless spraying without heating (description p. 5, l. 18-19). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yong’s graphene that is nano-scale sheet-like structural material graphene to modify the part of Warren’s two-part composition that comprises Warren’s base resin, to optimize the amount of Yong’s graphene that is nano-scale sheet-like structural material graphene in Warren’s two-part composition to be from 20% to 40% by weight, and to optimize a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Yong’s graphene that is nano-scale sheet-like structural material graphene in the composition to be up to 4.5, which would read on the claimed amounts of the diglycidyl ether of bisphenol F and said reinforcing material with sufficient specificity. One of ordinary skill in the art would have been motivated to do so because Yong teaches that the graphene (abstract; description p. 1, l. 7; p. 3, l. 5; p. 4, l. 4) that is nano-scale sheet-like structural material graphene (description p. 4, l. 4) is beneficial for effectively filling gaps between glass scales, for overlapping nano-scale gaps (description p. 4, l. 5-6), and for being useful in a low-viscosity solvent-free epoxy graphene glass-flake coating that consists of two components, wherein one of the components comprises the graphene and epoxy resin, and the other component comprises a curing agent (abstract; description p. 3, l. 1-8), wherein the component that comprises the graphene comprises 0.2-0.3% of the graphene in mass percent (abstract; description p. 3, l. 1-8), wherein the two components are maintained separately, are mixed, and are then applied by high-pressure airless spraying without heating (description p. 5, l. 18-19), which means that Yong’s composition is substantially similar in composition to Warren’s composition, which means that Yong’s graphene that is nano-scale sheet-like structural material graphene would have been beneficial for providing reinforcement for Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin, and therefore would have been beneficial for optimizing mechanical properties of Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Yong’s graphene that is nano-scale sheet-like structural material graphene to provide reinforcement for Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin, and therefore would have been beneficial for optimizing mechanical properties of Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin. This is because, based on Yong’s and Warren’s teachings that are explained above, the amount of Yong’s graphene that is nano-scale sheet-like structural material graphene in Warren’s two-part composition in % by weight would have affected an ability of Yong’s graphene that is nano-scale sheet-like structural material graphene to provide reinforcement for Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin, and therefore would have affected mechanical properties of Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Yong’s graphene that is nano-scale sheet-like structural material graphene to provide reinforcement for Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin and for optimizing an ability of Warren’s composition to cure in place once applied because, based on the teachings of Warren and Yong that are explained above, a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Yong’s graphene that is nano-scale sheet-like structural material graphene in the composition would have affected an ability of Yong’s graphene that is nano-scale sheet-like structural material graphene to provide reinforcement for Warren’s composition and the part of Warren’s two-part composition that comprises Warren’s base resin and an ability of Warren’s composition to cure in place once applied.
Regarding claim 3, although the claim limits the % by weight of the pigment in the reinforced resin component, it does not limit their amounts in the composition. Claim 2 limits a weight ratio of the diglycidyl ether of bisphenol F to the pigment in the composition to a lower limit of (50 * 1/infinity + 0 * infinity/infinity) / (4 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (90 * infinity/infinity + 0 * 1/infinity) / (1 * infinity/infinity + 0 * 1/infinity) = 90/1 = 90. Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], and that the resin comprises between 1% and 4% pigment by weight [0025] or between 2% and 3% pigment by weight [0026]. Therefore, a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s pigment in Warren’s composition has a lower limit of (80 * 1/infinity + 0 * infinity/infinity) / (4 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (99 * infinity/infinity + 0 * 1/infinity) / (1 * infinity/infinity + 0 * 1/infinity) = 99/1 = 99.
Warren does not teach with sufficient specificity the claimed amounts of the diglycidyl ether of bisphenol F resin and the pigment in the composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s pigment in Warren’s composition to be up to 90, which would read on the claimed amounts of the diglycidyl ether of bisphenol F resin and the pigment in the composition with sufficient specificity. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Warren’s composition to cure in place once applied and an ease of application and verification of coating integrity for Warren’s composition because Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], that the resin comprises between 1% and 4% pigment by weight [0025] or between 2% and 3% pigment by weight [0026], that the self-setting BPA free epoxy coating compound is adapted for curing in place once applied [0016], and that the pigment makes application and verification of coating integrity easier [0024], which means that a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s pigment in Warren’s composition would have affected an ability of Warren’s composition to cure in place once applied and an ease of application and verification of coating integrity for Warren’s composition.
Regarding claim 4, although the claim limits the % by weight of the air release agent and the pigment in the base resin component, it does not limit their amounts in the composition. Claim 4 limits a weight ratio of the diglycidyl ether of bisphenol F to the air release agent in the composition to a lower limit of (50 * 1/infinity + 0 * infinity/infinity) / (0.03 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (90 * infinity/infinity + 0 * 1/infinity) / (0.02 * infinity/infinity + 0 * 1/infinity) = 90/0.02 = 4500. Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], and that the resin comprises between 0.05% and 0.02% air release agent by weight [0025] or between 0.02% and 0.03% air release agent by weight [0026]. Therefore, a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s air release agent in Warren’s composition has a lower limit of (80 * 1/infinity + 0 * infinity/infinity) / (0.05 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (99 * infinity/infinity + 0 * 1/infinity) / (0.02 * infinity/infinity + 0 * 1/infinity) = 99/0.02 = 4950. The claim limits a weight ratio of the diglycidyl ether of bisphenol F to the pigment in the composition to a lower limit of (50 * 1/infinity + 0 * infinity/infinity) / (3 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (90 * infinity/infinity + 0 * 1/infinity) / (2 * infinity/infinity + 0 * 1/infinity) = 90/2 = 45. Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], and that the resin comprises between 1% and 4% pigment by weight [0025] or between 2% and 3% pigment by weight [0026]. Therefore, a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s pigment in Warren’s composition has a lower limit of (80 * 1/infinity + 0 * infinity/infinity) / (4 * 1/infinity + 100 * infinity/infinity) = 1/infinity and an upper limit of (99 * infinity/infinity + 0 * 1/infinity) / (1 * infinity/infinity + 0 * 1/infinity) = 99/1 = 99.
Warren does not teach with sufficient specificity the claimed amounts of the diglycidyl ether of bisphenol F resin and the air release agent in the composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s air release agent in Warren’s composition to be up to 4500, which would read on the claimed amounts of the diglycidyl ether of bisphenol F resin and the air release agent with sufficient specificity. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Warren’s composition to cure in place once applied, for minimizing occurrence of foaming during mixing and application of Warren’s composition, and for minimizing occurrence of blisters and pinholes in Warren’s composition because Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], that the resin comprises between 0.05% and 0.02% air release agent by weight [0025] or between 0.02% and 0.03% air release agent by weight [0026], that the self-setting BPA free epoxy coating compound is adapted for curing in place once applied [0016], that the air release agent is employed to prevent foaming during mixing and application of the epoxy coating [0022], and that this enhances application and provides a coating that is free from blisters and pinholes [0022], which means that a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s air release agent in Warren’s composition would have affected an ability of Warren’s composition to cure in place once applied, occurrence of foaming during mixing and application of Warren’s composition, and occurrence of blisters and pinholes in Warren’s composition.
Warren does not teach with sufficient specificity the claimed amounts of the diglycidyl ether of bisphenol F resin and the pigment in the composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s pigment in Warren’s composition to be up to 45, which would read on the claimed amounts of the diglycidyl ether of bisphenol F resin and the pigment in the composition with sufficient specificity. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Warren’s composition to cure in place once applied and an ease of application and verification of coating integrity for Warren’s composition because Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], that the resin comprises between 1% and 4% pigment by weight [0025] or between 2% and 3% pigment by weight [0026], that the self-setting BPA free epoxy coating compound is adapted for curing in place once applied [0016], and that the pigment makes application and verification of coating integrity easier [0024], which means that a weight ratio of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin to Warren’s pigment in Warren’s composition would have affected an ability of Warren’s composition to cure in place once applied and an ease of application and verification of coating integrity for Warren’s composition.
Regarding claim 5, although the claim limits the % by weight of the cycloaliphatic amine and the air release agent in the hardener component, it does not limit their amounts in the composition. Claim 5 limits a weight ratio of the cycloaliphatic amine to the air release agent in the composition to a lower limit of (0 * infinity/infinity + 80 * 1/infinity) / (100 * infinity/infinity + 0.05 * 1/infinity) = 1/infinity and an upper limit of (0 * 1/infinity + 99 * infinity/infinity) / (0 * 1/infinity + 0.02 * infinity/infinity) = 99/0.02 = 4950. Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 0.02% and 0.03% air release agent by weight [0026], and that the hardener comprises between 80% and 99% cycloaliphatic amine by weight [0030] or between 94% and 96% cycloaliphatic amine by weight [0031] and comprises between 0.05% and 0.02% air release agent by weight [0030] or between 0.04% and 0.02% air release agent by weight [0031]. Therefore, a weight ratio of Warren’s cycloaliphatic amine to Warren’s air release agent in Warren’s composition has a lower limit of (0 * infinity/infinity + 80 * 1/infinity) / (0.03 * infinity/infinity + 0.05 * 1/infinity) = 1/infinity and an upper limit of (0 * 1/infinity + 99 * infinity/infinity) / (0.02 * 1/infinity + 0.02 * infinity/infinity) = 99/0.02 = 4950. Therefore, Warren teaches with sufficient specificity the claimed amounts of the cycloaliphatic amine and the air release agent in the composition.
Regarding claim 6, although the claim limits the % by weight of the cycloaliphatic amine, the air release agent, and the thixotropic agent in the hardener component. Claim 6 limits a weight ratio of the cycloaliphatic amine to the air release agent in the composition to a lower limit of (0 * infinity/infinity + 94 * 1/infinity) / (100 * infinity/infinity + 0.04 * 1/infinity) = 1/infinity and an upper limit of (0 * 1/infinity + 96 * infinity/infinity) / (0 * 1/infinity + 0.02 * infinity/infinity) = 96/0.02 = 4800. Claim 6 limits a weight ratio of the cycloaliphatic amine to the thixotropic agent in the composition to a lower limit of (0 * infinity/infinity + 94 * 1/infinity) / (100 * infinity/infinity + 3 * 1/infinity) = 1/infinity and an upper limit of (0 * 1/infinity + 96 * infinity/infinity) / (0 * 1/infinity + 2 * infinity/infinity) = 96/2 = 48. Warren teaches that the two-part composition [0011, 0015] comprises a base resin [0021] and a hardener component [0027], that the resin comprises between 0.02% and 0.03% air release agent by weight [0026] and comprises between 2% and 6% thixotropic agent by weight [0025] or between 3% and 5% thixotropic agent by weight [0026], and that the hardener comprises between 94% and 96% cycloaliphatic amine by weight [0031], comprises between 0.04% and 0.02% air release agent by weight [0031], and comprises between 2% and 3% thixotropic agent by weight [0031]. Therefore, a weight ratio of Warren’s cycloaliphatic amine to Warren’s air release agent in Warren’s composition has a lower limit of (0 * infinity/infinity + 94 * 1/infinity) / (0.03 * infinity/infinity + 0.05 * 1/infinity) = 1/infinity and an upper limit of (0 * 1/infinity + 96 * infinity/infinity) / (0.02 * 1/infinity + 0.02 * infinity/infinity) = 96/0.02 = 4800. Also, a weight ratio of Warren’s cycloaliphatic amine to Warren’s thixotropic agent in Warren’s composition has a lower limit of (0 * infinity/infinity + 94 * 1/infinity) / (6 * infinity/infinity +36 * 1/infinity) = 1/infinity and an upper limit of (0 * 1/infinity + 96 * infinity/infinity) / (2 * 1/infinity + 2 * infinity/infinity) = 96/2 = 48. Therefore, Warren teaches with sufficient specificity the claimed amounts of the cycloaliphatic amine, the air release agent, and the thixotropic agent in the composition.

Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that claim 1 has been amended to correct the issues identified in the rejection of claims under 35 USC 112 (p. 5), claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “at between 170 degrees Fahrenheit to 220 degrees Fahrenheit” in lines 3-4 and 12-13, which is indefinite because the terms “at”, “between”, and “to” make the lower and upper limits of the range unclear.
In response to the applicant’s argument that at base resin concentrations, as disclosed in Warren, the time dependent shear of the composition is not of concern because the material is viscous and maintains its viscosity allowing it to be sprayed at elevated temperatures and remain in place without sagging for the duration of the cure to glass transition (p. 5, 6-7, 8), it is noted that “the time dependent shear of the composition” is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the applicant’s argument that the present disclosure utilizes a lower concentration of the base resin with the added weight of the reinforcing (p. 5, 7, 8), Warren in view of Kramer, or Warren in view of O’Leary, or Warren in view of Yong renders obvious the claimed amount of the reinforcing material as claimed in claim 1, and the claimed amounts of the resin and said reinforcing material in the composition as claimed in claims 1 and 2, as explained in the rejection of claims 1 and 2 in this Office action.
In response to the applicant’s argument that the cited Warren reference simply does not disclose a base resin range of as low as 50% and a concentration of thixotropic agent of as high as 50% (p. 5, 7, 8), Warren renders obvious the claimed amounts of the resin and the thixotropic agent as claimed in claim 1 as explained in the rejection of the claims in this Office action.
In response to the applicant’s argument that Kramer does not mention graphene and does not provide that graphene is nanoparticle sized material that rather than weaken the resin provides significant surface area to shear ratio that instead strengthens the epoxy (p. 6), it is noted that “graphene” is not recited in the rejected claim(s) 1-7 that are rejected over Warren in view of Kramer. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the applicant’s argument that Kramer makes no mention whatsoever of premixing the reinforcing with the base resin prior to and apart from the hardener and that the only disclosure pointed to by the Examiner states that the resin and hardener are maintained separately as is well known in the epoxy art (p. 6), the rejection of claims 1-7 in this Office action does not cite Kramer for a teaching of a composition formed by the steps comprising blending a reinforcing material into said base resin component to form a reinforced resin component, and mixing said reinforced resin component and hardener component to form a coating composition. Also, the rejection of claims 1-7 in this Office action is not based on Kramer individually. It is based on the combination of Warren in view of Kramer rendering obvious a composition formed by the steps comprising blending a reinforcing material into said base resin component to form a reinforced resin component, and mixing said reinforced resin component and hardener component to form a coating composition. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the applicant’s argument that if one skilled in the art were to mix the Kramer graphite into the Warren resin, the materials would be weaker and not reinforced (p. 6), the applicant did not provide any evidence of this and did not provide any evidence that one of ordinary skill in the art would have expected this to occur.
In response to the applicant’s argument that the addition of the weight of the graphite without the attendant increase in the thixotropic agent and reduction in the base resin would create significant sagging when the material was spray applied (p. 6), the applicant did not provide any evidence that this would occur and did not provide any evidence that one of ordinary skill in the art would have expected this to occur.
In response to the applicant’s argument that O’Leary provides the use of graphite as a pigment, not as a reinforcement, in a foamable material which operates in an entirely different manner as the spray applied structural epoxy of the present disclosure (p. 7), if one of ordinary skill in the art were to use O’Leary’s nano-sized graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin, O’Leary’s nano-sized graphite would function as a reinforcing material to some extent because it would have the claimed composition of the claimed reinforcing material. Also, the rejection of claim 1 in this Office action is not based on incorporating O’Leary’s foamable material into Warren’s two-part composition. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In response to the applicant’s argument that if one skilled in the art were to mix the O’Leary graphite into the Warren resin, the materials would be weaker and not reinforced (p. 7), the applicant did not provide any evidence that this would occur and did not provide any evidence that one of ordinary skill in the art would have expected this to occur. If one of ordinary skill in the art were to use O’Leary’s nano-sized graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin, O’Leary’s nano-sized graphite would function as a reinforcing material to some extent because it would have the claimed composition of the claimed reinforcing material.
In response to the applicant’s argument that Yong provides the use of graphene flakes/sheets in low viscosity coatings to fill gaps by additionally added glass scales, and that this is a low viscosity, flowable material that is applied at lower thicknesses as they are not relied upon as structural agents (p. 9), if one of ordinary skill in the art were to use Yong’s graphene that is nano-scale sheet-like structural material graphene to modify the part of Warren’s two-part composition that comprises Warren’s base resin, Yong’s graphene that is nano-scale sheet-like structural material graphene would function as a reinforcing material to some extent because it would have the claimed composition of the claimed reinforcing material. Also, the rejection of claim 1 in this Office action is not based on incorporating Yong’s low viscosity coatings into Warren’s two-part composition. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to the applicant’s argument that if one skill in the art were to mix the Yong graphene sheets into the Warren resin, the materials would be weaker and not reinforced (p. 8), the applicant did not provide any evidence that this would occur, and the applicant did not provide any evidence that one of ordinary skill in the art would have expected that this would occur. If one of ordinary skill in the art were to use Yong’s graphene that is nano-scale sheet-like structural material graphene to modify the part of Warren’s two-part composition that comprises Warren’s base resin, Yong’s graphene that is nano-scale sheet-like structural material graphene would function as a reinforcing material to some extent because it would have the claimed composition of the claimed reinforcing material.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767